NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 1 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 15-10473

                  Plaintiff-Appellee,            D.C. No. 4:05-cr-01969-CKJ

   v.
                                                 MEMORANDUM*
 JOSE CARDENAS-MENDOZA,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Jose Cardenas-Mendoza appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Cardenas-Mendoza contends that he is entitled to a sentence reduction under

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). The district court

correctly concluded that Cardenas-Mendoza is ineligible for a sentence reduction

because Amendment 782 did not lower his applicable sentencing range. See 18

U.S.C. § 3582(c)(2); Leniear, 574 F.3d at 673-74. Moreover, because the district

court lacked authority to reduce Cardenas-Mendoza’s sentence, it had no cause to

consider the 18 U.S.C. § 3553(a) factors. See Dillon v. United States, 560 U.S.

817, 826-27 (2010).

      To the extent that Cardenas-Mendoza seeks to challenge his sentence as

procedurally erroneous and substantively unreasonable, these claims are not

cognizable in a section 3582(c)(2) proceeding. See Dillon, 560 U.S. at 826

(section 3582(c)(2) does not permit a “plenary resentencing proceeding”).

      AFFIRMED.




                                         2                                    15-10473